Order entered April 25, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01306-CR

                       JULIAN TERENCE MARTIN JR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F13-59221-X

                                          ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Dianne Jones

McVay to provide appellant with copies of the clerk’s and reporter’s records. We further

ORDER that before sending the record, counsel ensure that it is redacted to delete any personal

information regarding the jurors. We further ORDER counsel to provide this Court, within

THIRTY DAYS of the date of this order, with written verification that the record has been sent

to appellant.

       Appellant’s pro se response is due by JULY 1, 2016

       We DIRECT the Clerk to send copies of this order to the Honorable Jeanine Howard,

Presiding Judge, Criminal District Court No. 6; Jan Cherie Williams, official court reporter,
Criminal District Court No. 6; Felicia Pitre, Dallas County District Clerk; Dianne Jones McVay;

and the Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Julian Martin,

TDCJ No. 2026170, Telford Unit, 3889 State Highway 98, New Boston, Texas 75570.


                                                    /s/   ADA BROWN
                                                          JUSTICE